DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason For Allowance

1.	Claims 1 and 3-19 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) a controller system configured to clear an electro-optic device, the controller system comprises a controller in communication with the electro-optic device; and a potentiometer in electrical communication with the electro-optic device and in communication with the controller wherein the controller is capable of controlling electrical power supplied to the electro- optic device in one or more cycles, each cycle comprising supplying a reverse potential to the electro-optic device for a first measured time interval and supplying no power to the electro-optic device for a second measured time interval; (claim 10) a controller system configured to maintain a particular transmittance level in an electro-optic device, comprising: an electro-optic device comprises a potentiometer in communication with the electro-optic device; and a controller in communication with the electro-optic device and with the potentiometer, wherein the controller is configured to use one or more pulse width modulation signals to cause electrical power to be supplied to the electro-optic device; (claim 13) a controller system for an electro-optic device comprises a controller in communication with the electro-optic device, wherein the controller is configured to control electrical power supplied to the electro-optic device such that an electrical potential is applied and a current is measured to determine the temperature of the electro-optic device.

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872